DETAILED ACTION
	This office action is in response to the communication filed on February 01, 2022. Claims 1-30 and 51 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 and 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-11, 13-21, 23-30, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga (US Pub 2016/0142783) in view of Cao (US Pat 10,445,061) in view of Strohman (US Pub 2012/0047025) and in further view of Zhou (US Pat 8,639,679).

With respect to claim 1, Bagga discloses a method for generating query suggestions (Bagga: Paragraph 1 – customized media recommendation; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations), the method comprising:
receiving an input query (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
in response to receiving the input query, generating search results based on the input query, the search results including a media asset (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
retrieving a plurality of metadata fields associated with the media asset (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – retrieving customized menus or media asset lists with different combination of attributes or metadata associated with media content or asset, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);

for each respective combination of the metadata fields of the plurality of combinations:
(a) searching a database for media assets that comprise metadata fields matching the respective combination of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – combination of attributes or metadata related to media assets used to search and find matching assets; Paragraphs 44 and 117 – search media assets stored in database; Figures 4 and 8A); and
(b) calculating a number of media assets that match the respective combination based on the searching (Bagga: Paragraphs 40, 45, and 50-53 – calculating number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed, counting and updating the number of times a media asset was consumed; Paragraphs 84, 89, and 91 – display search results, limit search results);
selecting a combination of the metadata fields of the plurality of combinations with a lowest associated calculated number of matching media assets (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Figure 8A; here Bagga does not explicitly disclose a lowest associated calculated number of matches, but the Cao reference discloses the feature, as discussed below);
creating a suggested query, based on the selected combination of metadata fields, wherein the suggested query does not comprise the input query and the suggested query generates search results comprising the media asset (Bagga: Paragraphs 18, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query; Figures 4 and 8A; here Bagga does not explicitly disclose a suggested query different from the input query, but the Zhou reference discloses the feature, as discussed below);
Bagga discloses selecting a combination of metadata fields with a calculated number of matching media assets, however, Bagga does not explicitly disclose:

The Cao reference discloses selecting with a lowest associated calculated numbed of matching (Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries, which are queries that are expected or likely to return only a single match or a low number of matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga and Cao, to have combined Bagga and Cao. The motivation to combine Bagga and Cao would be to return a single match or a low number of matches for a query by assembling exact queries (Cao: Column 6, lines 8-22).
Bagga discloses providing suggested query, input query, and media asset, and performing various steps such as providing input query and search results simultaneously, however, Bagga and Cao do not explicitly disclose:
providing, simultaneously, the suggested query, the input query, and the media asset.
The Strohman reference discloses providing, simultaneously, the suggested query, the input query, and a media asset (Strohman: Paragraphs 45 and 95 – search interface includes query input field and displays search results responsive to a query suggestion associated with a search query in the query input field, displaying a combination of text, image, product, document, and/or video search results, which are media assets; Figures 1 and 5A-H – here a user input query is different from a suggested query, and the input query, suggested queries, and search results are simultaneously provided).

Bagga discloses creating a suggested query based on a selected combination of metadata fields and Strohman discloses providing a suggested query in response to an input query, however, Bagga, Cao, and Strohman do not explicitly disclose:
wherein the suggested query does not comprise the input query;
The Zhou reference discloses a suggested query not comprising an input query (Zhou: Column 2 line 43 - Column 3 line 45 -  query suggestions in response to input by a particular user, query suggestions include queries previously submitted by a community of users, suggestions include queries submitted by users other than the particular user, query suggestions include query not previously submitted by the particular user, storing search queries submitted by other users and metadata associated with the search queries, using the metadata for query suggestions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, and Zhou, to have combined Bagga, Cao, Strohman, and Zhou. The motivation to combine Bagga, Cao, Strohman, and Zhou would be to provide query suggestions by selecting candidate suggestions derived from queries submitted by other users (Zhou: Column 1, lines 19-24).

With respect to claim 3, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein selecting the combination of the metadata fields further comprises:
selecting the combination from the plurality of combinations where the lowest associated calculated number of matching media assets is equal to one (Cao: Column 6, lines 8-22 – return a single match).

With respect to claim 4, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, further comprising:
for each respective metadata field in the plurality of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets):
storing a title of the respective metadata field and a value associated with the title (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets including title; Paragraphs 44 and 117 – search media assets stored in database; Paragraph 58 – different menu attribute combinations selected using menu attribute templates).

With respect to claim 5, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein generating a combination of metadata fields of the plurality of combinations further comprises:
for each respective metadata field in the plurality of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets):
determining a different number of times the respective metadata field was part of a plurality of previously received inputs (Bagga: Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 45 and 53 – determine a score based on the number of times a user has consumed and browed for the particular media asset); and
selecting, the metadata field with a different lowest associated number of times to be part of the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries that return a single match).

With respect to claim 6, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein creating a suggested query further comprises:
accessing a template database comprising a plurality of template queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results);
for each respective template query in the plurality of template queries: determining whether the respective template query includes each metadata field in the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results); and
in response to determining that the respective template query includes each metadata field in the combination of metadata fields:
determining a different number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 45 and 53 – determine a score based on the number of times a user has consumed and browed for the particular media asset); and
selecting, a suggested template query from the plurality of template queries with a different lowest associated number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries that return a single match).

With respect to claim 7, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 6, wherein creating the suggested query further comprises:
generating the suggested query by modifying the suggested query template based on the selected combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 8, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, further comprising:
receiving a second input (Bagga: Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 42, 57, 80, and 96 – generate menu categories that correspond to search queries the user is most likely to input, generate predetermined search queries, user entering search query, as user enters letters into the search query area the results are populated satisfying the query entered so far, search queries entered by the user);
determining that the second input is same as the suggested query (Bagga: Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 42, 57, 80, and 96 – generate menu categories that correspond to search queries the user is most likely to input, generate predetermined search queries, user entering search query, as user enters letters into the search query area the results are populated satisfying the query entered so far, search queries entered by the user);
in response to determining that the second input is same as the suggested query:
determining a second number of media assets matching the second input (Bagga: Paragraphs 40, 45, and 50-53 – calculating number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed, counting and updating the number of times a media asset was consumed; Paragraphs 84, 89, and 91 – display search results, limit search results); and
in response to determining that the second number of matching media assets to the second input is greater than one (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determining a first time at which the input was received (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
determining a second time at which the second input was received (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendations; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the second time is within a threshold time after the first time (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendations; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
providing a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendations; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 9, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein generating the suggested query further comprises:
determining metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
wherein generating the plurality of combinations of the metadata fields comprises:
updating the plurality of metadata fields to exclude the metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
generating, based on the updated plurality of metadata fields, the plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 10, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein outputting the query further comprises:
generating a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
simultaneously generating for display, the suggested query (Bagga: Paragraph 166 – steps performed simultaneously).

With respect to claim 11, Bagga discloses a system for generating query suggestions, the system comprising control circuitry (Bagga: Paragraph 32 and Figure 2) configured to:
receive an input query (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
in response to receiving the input query, generate search results based on the input query, the search results including a media asset (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
retrieve a plurality of metadata fields associated with the media asset (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – retrieving customized menus or media asset lists with different combination of attributes or metadata associated with media content or asset, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
generate, based on the retrieved plurality of metadata fields, a plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
for each respective combination of the metadata fields of the plurality of combinations:
(a) search a database for media assets that comprise metadata fields matching the respective combination of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – combination of attributes or metadata related to media assets used to search and find matching assets; Paragraphs 44 and 117 – search media assets stored in database; Figures 4 and 8A); and
(b) calculate a number of media assets that match the respective combination based on the searching (Bagga: Paragraphs 40, 45, and 50-53 – calculating number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed, counting and updating the number of times a media asset was consumed; Paragraphs 84, 89, and 91 – display search results, limit search results);
select a combination of the metadata fields of the plurality of combinations with a lowest associated calculated number of matching media assets (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Figure 8A; here Bagga does not explicitly disclose a lowest associated calculated number of matches, but the Cao reference discloses the feature, as discussed below);
create a suggested query, based on the selected combination of metadata fields, wherein the suggested query does not comprise the input query and the suggested query generates search results comprising the media asset (Bagga: Paragraphs 18, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query; Figures 4 and 8A; here Bagga does not explicitly disclose a suggested query different from the input query, but the Zhou reference discloses the feature, as discussed below);
Bagga discloses selecting a combination of metadata fields with a calculated number of matching media assets, however, Bagga does not explicitly disclose:
select with a lowest associated calculated number of matching;
The Cao reference discloses selecting with a lowest associated calculated numbed of matching (Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries, which are queries that are expected or likely to return only a single match or a low number of matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga and Cao, to have combined Bagga and Cao. The motivation to combine Bagga and Cao would be to return a single match or a low number of matches for a query by assembling exact queries (Cao: Column 6, lines 8-22).
Bagga discloses providing suggested query, input query, and media asset, and performing various steps such as providing input query and search results simultaneously, however, Bagga and Cao do not explicitly disclose:
provide, simultaneously, the suggested query, the input query, and the media asset.
The Strohman reference discloses providing, simultaneously, the suggested query, the input query, and a media asset (Strohman: Paragraphs 45 and 95 – search interface includes query input field and displays search results responsive to a query suggestion associated with a search query in the query input field, displaying a combination of text, image, product, document, and/or video search results, which are media assets; Figures 1 and 5A-B – here a user input query is different from a suggested query, and the input query, suggested queries, and search results are simultaneously provided).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, and Strohman, to have combined Bagga, Cao, and Strohman. The motivation to combine Bagga, Cao, and Strohman would be to providing content responsive to query stems by providing search query suggestions and search results related to the search query suggestions (Strohman: Paragraphs 1 and 7).
Bagga discloses creating a suggested query based on a selected combination of metadata fields and Strohman discloses providing a suggested query in response to an input query, however, Bagga, Cao, and Strohman do not explicitly disclose:
wherein the suggested query does not comprise the input query;
The Zhou reference discloses a suggested query not comprising an input query (Zhou: Column 2 line 43 - Column 3 line 45 -  query suggestions in response to input by a particular user, query suggestions include queries previously submitted by a community of users, suggestions include queries submitted by users other than the particular user, query suggestions include query not previously submitted by the particular user, storing search queries submitted by other users and metadata associated with the search queries, using the metadata for query suggestions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, and Zhou, to have combined Bagga, Cao, Strohman, and Zhou. The motivation to combine Bagga, Cao, Strohman, and Zhou would be to provide query suggestions by selecting candidate suggestions derived from queries submitted by other users (Zhou: Column 1, lines 19-24).

With respect to claim 13, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when selecting the combination of the metadata fields, is further configured to:
selecting the combination from the plurality of combinations where the lowest associated calculated number of matching media assets is equal to one (Cao: Column 6, lines 8-22 – return a single match).

With respect to claim 14, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry is further configured to:
for each respective metadata field in the plurality of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
store a title of the respective metadata field and a value associated with the title (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets including title; Paragraphs 44 and 117 – search media assets stored in database; Paragraph 58 – different menu attribute combinations selected using menu attribute templates).

With respect to claim 15, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when generating a combination of metadata fields of the plurality of combination, is further configured to:
for each respective metadata field in the plurality of metadata fields:
determine a different number of times the respective metadata field was part of a plurality of previously received inputs (Bagga: Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 45 and 53 – determine a score based on the number of times a user has consumed and browed for the particular media asset); and
select, the metadata field with a different lowest associated number of times to be part of the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries that return a single match).

With respect to claim 16, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when creating a suggested query, is further configured to:
access a template database comprising a plurality of template queries; for each respective template query in the plurality of template queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine whether the respective template query includes each metadata field in the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the respective template query includes each metadata field in the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine a different number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
select, a suggested template query from the plurality of template queries with a different lowest associated number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 17, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 16, wherein the control circuitry, when creating the suggested query, is further configured to:
generate the suggested query by modifying the suggested query template based on the selected combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 18, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry is further configured to:
receive a second input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
determine that the second input is same as the suggested query (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
in response to determining that the second input is same as the suggested query (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine a second number of media assets matching the second input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the second number of matching media assets to the second input is greater than one (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine a first time at which the input was received (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
determine a second time at which the second input was received (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the second time is within a threshold time after the first time (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
provide a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 19, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when generating the suggested query, is further configured to:
determine metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
wherein generating the plurality of combinations of the metadata fields comprises (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
update the plurality of metadata fields to exclude the metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
generate, based on the updated plurality of metadata fields, the plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 20, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when outputting the query, is further configured to:
generate a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
simultaneously generate for display, the suggested query (Bagga: Paragraph 166 – steps performed simultaneously).

With respect to claim 21, Bagga discloses a non-transitory computer readable medium comprising instructions for generating query suggestions, that when executed causes the control circuitry (Bagga: Paragraph 32 and Figure 2) to:
receive an input query (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
in response to receiving the input query, generate search results based on the input query, the search results including a media asset (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Figures 7A-B);
retrieve a plurality of metadata fields associated with the media asset (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – retrieving customized menus or media asset lists with different combination of attributes or metadata associated with media content or asset, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
generate, based on the retrieved plurality of metadata fields, a plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
for each respective combination of the metadata fields of the plurality of combinations:
search a database for media assets that comprise metadata fields matching the respective combination of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – combination of attributes or metadata related to media assets used to search and find matching assets; Paragraphs 44 and 117 – search media assets stored in database; Figures 4 and 8A); and
calculate a number of media assets that match the respective combination based on the searching (Bagga: Paragraphs 40, 45, and 50-53 – calculating number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed, counting and updating the number of times a media asset was consumed; Paragraphs 84, 89, and 91 – display search results, limit search results);
select a combination of the metadata fields of the plurality of combinations with a lowest associated calculated number of matching media assets (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Figure 8A; here Bagga does not explicitly disclose a lowest associated calculated number of matches, but the Cao reference discloses the feature, as discussed below);
create a suggested query, based on the selected combination of metadata fields, wherein the suggested query does not comprise the input query and the suggested query generates search results comprising the media asset (Bagga: Paragraphs 18, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query; Figures 4 and 8A; here Bagga does not explicitly disclose a suggested query different from the input query, but the Zhou reference discloses the feature, as discussed below);
Bagga discloses selecting a combination of metadata fields with a calculated number of matching media assets, however, Bagga does not explicitly disclose:
select with a lowest associated calculated number of matching;
The Cao reference discloses selecting with a lowest associated calculated numbed of matching (Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries, which are queries that are expected or likely to return only a single match or a low number of matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga and Cao, to have combined Bagga and Cao. The motivation to combine Bagga and Cao would be to return a single match or a low number of matches for a query by assembling exact queries (Cao: Column 6, lines 8-22).
Bagga discloses providing suggested query, input query, and media asset, and performing various steps such as providing input query and search results simultaneously, however, Bagga and Cao do not explicitly disclose:
provide, simultaneously, the suggested query, the input query, and the media asset.
The Strohman reference discloses providing, simultaneously, the suggested query, the input query, and a media asset (Strohman: Paragraphs 45 and 95 – search interface includes query input field and displays search results responsive to a query suggestion associated with a search query in the query input field, displaying a combination of text, image, product, document, and/or video search results, which are media assets; Figures 1 and 5A-B – here a user input query is different from a suggested query, and the input query, suggested queries, and search results are simultaneously provided).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, and Strohman, to have combined Bagga, Cao, and Strohman. The motivation to combine Bagga, Cao, and Strohman would be to providing content responsive to query stems by providing search query suggestions and search results related to the search query suggestions (Strohman: Paragraphs 1 and 7).
Bagga discloses creating a suggested query based on a selected combination of metadata fields and Strohman discloses providing a suggested query in response to an input query, however, Bagga, Cao, and Strohman do not explicitly disclose:
wherein the suggested query does not comprise the input query;
The Zhou reference discloses a suggested query not comprising an input query (Zhou: Column 2 line 43 - Column 3 line 45 -  query suggestions in response to input by a particular user, query suggestions include queries previously submitted by a community of users, suggestions include queries submitted by users other than the particular user, query suggestions include query not previously submitted by the particular user, storing search queries submitted by other users and metadata associated with the search queries, using the metadata for query suggestions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, and Zhou, to have combined Bagga, Cao, Strohman, and Zhou. The motivation to combine Bagga, Cao, Strohman, and Zhou would be to provide query suggestions by selecting candidate suggestions derived from queries submitted by other users (Zhou: Column 1, lines 19-24).

With respect to claim 23, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to select the combination of the metadata fields, by:
selecting the combination from the plurality of combinations where the lowest associated calculated number of matching media assets is equal to one (Cao: Column 6, lines 8-22 – select a single exact match).

With respect to claim 24, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to:
for each respective metadata field in the plurality of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets including title):
store a title of the respective metadata field and a value associated with the title (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets including title; Paragraphs 44 and 117 – search media assets stored in database; Paragraph 58 – different menu attribute combinations selected using menu attribute templates).

With respect to claim 25, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to generate a combination of metadata fields of the plurality of combination, by:
for each respective metadata field in the plurality of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched): 
determining a different number of times the respective metadata field was part of a plurality of previously received inputs (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
selecting, the metadata field with a different lowest associated number of times to be part of the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 26, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to create a suggested query, by:
accessing a template database comprising a plurality of template queries; for each respective template query in the plurality of template queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched) :
determining whether the respective template query includes each metadata field in the combination of metadata fields(Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the respective template query includes each metadata field in the combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determining a different number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
selecting, a suggested template query from the plurality of template queries with a different lowest associated number of times the respective template query has been used to create suggested queries (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 27, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 26, further comprising instructions that when executed by the control circuitry causes control circuitry to create the suggested query, by:
generating the suggested query by modifying the suggested query template based on the selected combination of metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 28, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to:
receive a second input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
determine that the second input is same as the suggested query (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched);
in response to determining that the second input is same as the suggested query (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine a second number of media assets matching the second input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the second number of matching media assets to the second input is greater than one (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
determine a first time at which the input was received; determine a second time at which the second input was received (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
in response to determining that the second time is within a threshold time after the first time: provide a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 29, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 26, further comprising instructions that when executed by the control circuitry causes control circuitry to generate the suggested query, by:
determining metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
wherein generating the plurality of combinations of the metadata fields comprises (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched):
updating the plurality of metadata fields to exclude the metadata fields that are part of the received input (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
generating, based on the updated plurality of metadata fields, the plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched).

With respect to claim 30, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to output the query, by:
generate a media asset listing corresponding to the media asset (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets, consumption differs based on time of the day which is reflected by the recommendation; Figure 8A; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 40, 45, 50, and 52 – compare number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed; Paragraph 58 – different menu attribute combinations selected using menu attribute templates; Paragraphs 84, 89, and 91 – display search results, limit search results; Paragraph 115 – assign lot consumption score in order to not recommend content that was recently watched); and
simultaneously generate for display, the suggested query (Bagga: Paragraph 166 – steps performed simultaneously).

With respect to claim 51, Bagga discloses a method for generating query suggestions, the method comprising:
receiving an input query comprising at least one input metadata field (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query);
in response to receiving the input query, generating search results based on the input query, the search results including a content item (Bagga: Paragraphs 21 and 80 – dynamically running search as user inputs letters for a text search and displaying a list of media assets as search results; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query);
 Response dated November 24, 2020retrieving a plurality of metadata fields associated with the content item, wherein the plurality of metadata fields do not comprise the at least one input metadata field (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – retrieving customized menus or media asset lists with different combination of attributes or metadata associated with media content or asset, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query; Figures 4 and 8A; here Bagga does not explicitly disclose not comprising at least one input);
generating, based on the retrieved plurality of metadata fields, a plurality of combinations of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
for each respective combination of the metadata fields of the plurality of combinations:
(a) searching a database for content items that comprise metadata fields matching the respective combination of the metadata fields (Bagga: Paragraphs 18, 44, 48, 51, and 56 – combination of attributes or metadata related to media assets used to search and find matching assets; Paragraphs 44 and 117 – search media assets stored in database; Figures 4 and 8A); and
(b) determining a number of content items that match the respective combination based on the searching (Bagga: Paragraphs 40, 45, and 50-53 – calculating number of media assets for each combination in each media asset list, select one list over another based on various result criteria such as threshold, uniqueness, preference, consumption history, score etc., upper limit on number of lists that are displayed, scoring based on consumption and number of times consumed, counting and updating the number of times a media asset was consumed; Paragraphs 84, 89, and 91 – display search results, limit search results);
selecting a combination of the metadata fields of the plurality of combinations with the determined number of matching content items that is least (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Figure 8A; here Bagga does not explicitly disclose number of matches that is least, but the Cao reference discloses the feature, as discussed below);
generating a suggested query based on the selected combination of metadata fields, wherein the suggested query generates search results comprising the media asset (Bagga: Paragraphs 18, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes or metadata related to media assets to search and find matching assets, different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 80, 82, and 84  and Figures 7A-B – creating a suggested query in response to selected combination of metadata filters, and generating search results in response to the query; Figures 4 and 8A); 
Bagga discloses selecting a combination of metadata fields with a calculated number of matching media assets, however, Bagga does not explicitly disclose:
selecting with the determined number of matching content items that is least;
The Cao reference discloses selecting with a determined number of matching content items that is least (Cao: Column 6, lines 8-22 – fields are selected for use in assembling exact queries, which are queries that are expected or likely to return only a single match or a low number of matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga and Cao, to have combined Bagga and Cao. The motivation to combine Bagga and Cao would be to return a single match or a low number of matches for a query by assembling exact queries (Cao: Column 6, lines 8-22).
Bagga discloses providing suggested query, input query, and media asset, and performing various steps such as providing input query and search results simultaneously, however, Bagga and Cao do not explicitly disclose:
providing, simultaneously, the suggested query, the input query, and the media content item.
The Strohman reference discloses providing, simultaneously, the suggested query, the input query, and a media content item (Strohman: Paragraphs 45 and 95 – search interface includes query input field and displays search results responsive to a query suggestion associated with a search query in the query input field, displaying a combination of text, image, product, document, and/or video search results, which are media assets; Figures 1 and 5A-B – here a user input query is different from a suggested query, and the input query, suggested queries, and search results are simultaneously provided).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, and Strohman, to have combined Bagga, Cao, and Strohman. The motivation to combine Bagga, Cao, and Strohman would be to providing content responsive to query stems by providing search query suggestions and search results related to the search query suggestions (Strohman: Paragraphs 1 and 7).
Bagga discloses creating a suggested query based on a selected combination of metadata fields and Strohman discloses providing a suggested query in response to an input query, however, Bagga, Cao, and Strohman do not explicitly disclose:
retrieving a plurality wherein the plurality do not comprise the at least one input;
The Zhou reference discloses retrieving a plurality of suggestions wherein the plurality of suggestions do not comprise at least one input (Zhou: Column 2 line 43 - Column 3 line 45 -  query suggestions in response to input by a particular user, query suggestions include queries previously submitted by a community of users, suggestions include queries submitted by users other than the particular user, query suggestions include query not previously submitted by the particular user, storing search queries submitted by other users and metadata associated with the search queries, using the metadata for query suggestions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, and Zhou, to have combined Bagga, Cao, Strohman, and Zhou. The motivation to combine Bagga, Cao, Strohman, and Zhou would be to provide query suggestions by selecting candidate suggestions derived from queries submitted by other users (Zhou: Column 1, lines 19-24).

Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga (US Pub 2016/0142783) in view of Cao (US Pat 10,445,061) in view of Strohman (US Pub 2012/0047025) in view of Zhou (US Pat 8,639,679) and in further view of Maughan (US Pub 2017/0085962).

With respect to claim 2, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the method of claim 1, wherein searching the database for media assets (Bagga: Paragraphs 44 and 117 – search media assets stored in database) further comprises:
for each respective combination of the metadata fields and for each respective media asset in the database (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 84, 89, and 91 – display search results, limit search results; Figures 4 and 8A):
determining whether metadata associated with the respective media asset includes the combination of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
Bagga in Paragraphs 44 and 53 discloses determining that metadata associated with a respective media asset includes each metadata fields in a combination of metadata fields as a match and counting and updating the number of time a media asset was consumed and Cao in Column 6, lines 8-22 discloses calculating a number of matches, however, Bagga, Cao, Strohman, and Zhou do not explicitly disclose:
in response to determining incrementing the number of matching media assets associated with the respective combination by one.
The Maughan reference discloses in response to determining incrementing the number of matching media assets associated with the respective combination by one (Maughan: Paragraph 2 and 134 – receive indication that a media asset corresponds to metadata comprising a combination of metadata fields, and in response to the indication incrementing a count of a number of times the corresponding media asset was viewed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, Zhou, and Maughan, to have combined Bagga, Cao, Strohman, Zhou, and Maughan. The motivation to combine Bagga, Cao, Strohman, Zhou, and Maughan would be to determine the number of times a media content was viewed by incrementing a count each time the media content corresponds to a metadata comprising a combination of metadata fields (Maughan: Paragraphs 2 and 134).

With respect to claim 12, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the system of claim 11, wherein the control circuitry, when searching the database for media assets (Bagga: Paragraphs 44 and 117 – search media assets stored in database) is further configured to:
for each respective combination of the metadata fields and for each respective media asset in the database (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 84, 89, and 91 – display search results, limit search results; Figures 4 and 8A):
determine whether metadata associated with the respective media asset includes the combination of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
Bagga in Paragraphs 44 and 53 discloses determining that metadata associated with a respective media asset includes each metadata fields in a combination of metadata fields as a match and counting and updating the number of time a media asset was consumed and Cao in Column 6, lines 8-22 discloses calculating a number of matches, however, Bagga, Cao, Strohman, and Zhou do not explicitly disclose:
in response to determining incrementing the number of matching media assets associated with the respective combination by one.
The Maughan reference discloses in response to determining incrementing the number of matching media assets associated with the respective combination by one (Maughan: Paragraph 2 and 134 – receive indication that a media asset corresponds to metadata comprising a combination of metadata fields, and in response to the indication incrementing a count of a number of times the corresponding media asset was viewed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, Zhou, and Maughan, to have combined Bagga, Cao, Strohman, Zhou, and Maughan. The motivation to combine Bagga, Cao, Strohman, Zhou, and Maughan would be to determine the number of times a media content was viewed by incrementing a count each time the media content corresponds to a metadata comprising a combination of metadata fields (Maughan: Paragraphs 2 and 134).

With respect to claim 22, Bagga in view of Cao in view of Strohman and in further view of Zhou discloses the non-transitory computer readable medium of claim 21, further comprising instructions that when executed by the control circuitry causes control circuitry to search the database for media assets (Bagga: Paragraphs 44 and 117 – search media assets stored in database) by:
for each respective combination of the metadata fields and for each respective media asset in the database (Bagga: Paragraphs 18, 44, 48, 51, and 56 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets; Paragraphs 19, 21, and 22 – presenting recommended media assets and recommended media asset listings, user searching for media assets using the recommendations; Paragraphs 44 and 117 – search media assets stored in database; Paragraphs 84, 89, and 91 – display search results, limit search results; Figures 4 and 8A):
determining whether metadata associated with the respective media asset includes the combination of the metadata fields (Bagga: Paragraphs 18, 42, 44, 48, 51, 56, and 57 – generate customized menus or media asset lists with different combination of attributes related to media assets to search and find matching assets different combination of metadata used to generate predetermined search queries based on which the personalized menus are created; Figures 4 and 8A);
Bagga in Paragraphs 44 and 53 discloses determining that metadata associated with a respective media asset includes each metadata fields in a combination of metadata fields as a match and counting and updating the number of time a media asset was consumed and Cao in Column 6, lines 8-22 discloses calculating a number of matches, however, Bagga, Cao, Strohman, and Zhou do not explicitly disclose:
in response to determining...incrementing the number of matching media assets associated with the respective combination by one.
The Maughan reference discloses in response to determining incrementing the number of matching media assets associated with the respective combination by one (Maughan: Paragraph 2 and 134 – receive indication that a media asset corresponds to metadata comprising a combination of metadata fields, and in response to the indication incrementing a count of a number of times the corresponding media asset was viewed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bagga, Cao, Strohman, Zhou, and Maughan, to have combined Bagga, Cao, Strohman, Zhou, and Maughan. The motivation to combine Bagga, Cao, Strohman, Zhou, and Maughan would be to determine the number of times a media content was viewed by incrementing a count each time the media content corresponds to a metadata comprising a combination of metadata fields (Maughan: Paragraphs 2 and 134).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        March 15, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164